Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2018

                         No. 04-17-00505-CR & 04-17-00506-CR

                              Richard Anthony GALINDO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 5792, 5793
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
      The State’s Motion for Extension of time to file brief is hereby GRANTED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court